OPINION BY
Judge RENÉE COHN JUBELIRER.
Callowhill Neighborhood Association (Callowhill), Michelle Liao, Leslie Stahl, John Struble, Peter Kendzierski, Gwynne Keathly, George Brooks, Chinese Christian Church and Chinatown Development Corporation (collectively “Objectors”) appeal from the Order of the Court of Common Pleas of Philadelphia County (trial court) upholding the Decision of the Zoning Board of Adjustment (ZBA) of the City of Philadelphia (City).1 The Philadelphia Department of Licenses and Inspections (L, & I) had issued a Permit to Anter Associates, LP, on behalf of H.A. Steen Industries, Inc. d/b/a Steen Outdoor Advertising 2 (collectively “Steen”), for a sign face and format change, from static to digital, on an existing free-standing non-accessory outdoor advertising sign. Objectors appealed the issuance of the Permit and, after multiple hearings, the ZBA denied their appeal. Because the sign at issue here is lawfully permitted and L & I properly issued the Permit in accordance with the provisions of the Philadelphia Zoning- and Planning Code3 (Zoning Code), we affirm.
*1217I. BACKGROUND
The sign at issue here is a two-sided illuminated outdoor advertising sign located in the City at 1113 Vine Street (Property) in the G-2 Industrial District. (ZBA Decision at 1; Findings of Fact (FOF) ¶ 12.) All the properties within the vicinity of the sign are zoned G-2. (FOF ¶ 12.) A permit legalizing the sign as a non-accessory use was first issued in 1985. (FOF ¶ 13.) On December 17, 2007, the trial court entered a Consent Order between the City and Steen that resolved a dispute regarding the lawfulness of eight of Steen’s outdoor advertising signs, including the sign at issue here. . (2007 Consent Order, R.R. at 298a-300a.) In the 2007 Consent Order, the City and Steen agreed that the eight outdoor advertising signs complied with the Off-Premise Outdoor Advertising Sign provisions of the Zoning Code then in effect and that the signs were lawful in all respects. (2007 Consent Order at 3, R.R:' at 300a.) In accordance with the 2007 Consent Order, the City Solicitor notified L & I by memo, dated December . 17, 2007, that the eight signs in dispute, including the sign at issue here, were legally permitted. (December 17, 2007 Memorandum, R.R. at 297a.)
A. Proceedings before ZBA
On March 30, 2012, Steen applied for and L & I issued, as of right, a Permit allowing Steen to convert the sign face to a digital format. (FOF ¶ 1.) On April 25, 2012,' Objectors filed a petition for appeal challenging the issuance of the Permit for a number of reasons:. (1) the change to digital format did not comply with the Outdoor Advertising and Non-Accessory Advertising Controls (Outdoor Advertising Controls) of the Zoning Code;4 (2) the format change was prohibited by the Special Sign Controls for Area Surrounding the Vine Street Parkway and Benjamin Franklin Bridge Approach5 (Special Sign *1218Controls) of the Zoning Code because the sign is located on Vine Street; (3) the change would have an adverse impact on surrounding properties resulting in a public nuisance; and (4) the sign, in its current location, is not in compliance with the Federal Highway Beautification Act of 19656 (Federal Beautification Act) “due to its proximity to other signs, and residences.” (Appeal Letter, R.R. at 358a.) Two public hearings were held before the ZBA. (FOF ¶ 3.) The ZBA framed the issues before it as follows: (1) whether L & I followed proper procedures in reviewing the Permit application; and (2) whether L & I properly issued the Permit. (FOF ¶ 4.)
In support of their challenge, Objectors submitted documentary evidence, including photographs, and presented the testimony of L & I’s plan examiner, Cheli Dahal, and Helen Diemer, a lighting expert.7 Objectors also testified on their own behalf in opposition to the granting of the Permit.
Dahal testified that she reviewed the Permit application and issued the Permit, as of right, based on: (1) the application; (2) the 1985 permit legalizing the sign; (3) the December 17, 2007 Memorandum; (4) the 2007 Consent Order; (5) her independent review of the applicable provisions of the Zoning Code; (6) the fact that the change would not increase the size of the sign in terms of area and height;8 (7) the change would not violate Section 14-1604(7) of the Outdoor Advertising Controls governing “Sign Face Regulations” or Section 14-1604(8) of the Outdoor Advertising Controls governing “Illuminated, Animated, Flashing, and Revolving Sign Regulations”;9 and (8) a May 10, 2007 L & I Memorandum. (FOF ¶¶ 13-14.) The May 10, 2007 L & I Memorandum was issued by L & I to the zoning administrator and was based on the advice of the City’s Law Department. (FOF ¶ 14; May 10, 2007 L & I Memorandum, R.R. at 101a-02a.) Therein, L & I interpreted Sections 14-1604(7) and (8) of the Zoning Code and concluded, in relevant part, that “[a] change in format or medium from a standard outdoor advertising sign to an electronically changing message shall be *1219treated as a face/format change” because only one electronically changing message is displayed at a time and, “[i]f the distance requirements as stated in the relevant code sections are met, the permit should be issued as a matter off] right.” (May 10, 2007 L & I Memorandum at 2, R.R. at 102a.) Dahal testified that she consulted with her supervisor and concluded that, because the sign at issue was legal, it was not subject to the Zoning Code provisions that require “illegal” signs to be removed. (FOF ¶ 15.) Dahal testified further that the zoning administrator does not receive or need to receive technical plans regarding the construction required to convert a sign because the office within L & I that issues building permits will decide the impact of the conversion on the sign’s structure. (FOF ¶ 15.) Dahal testified that she does not go beyond the application to determine whether a permit should be issued. (FOF ¶ 15.)
Objectors’ testimony focused mainly on the adverse impact a digital sign would have on the surrounding properties and how the conversion would be a public nuisance. (FOF ¶¶ 16-18, 20-22.) Diemer testified that, in order to convert the existing sign face to digital, the sign face would need to be larger and heavier and the sign would need to be thicker. (FOF ¶ 23.)
The ZBA accepted Dahal’s testimony as credible and persuasive that not only did L & I have a process in place to review the Permit application, but the application complied with those requirements. (ZBA Decision, Conclusions of Law (COL) ¶ 5.) The ZBA found that it was appropriate for Dahal to rely on the December 17, 2007 Memorandum, the 2007 Consent Order, and the May 10, 2007 L & I Memorandum. (COL ¶ 5.) The ZBA rejected Objectors legal argument that, because the conversion would result in a public nuisance, the sign must be removed pursuant to the Special Sign Controls set forth in the Zoning Code. As noted by the ZBA, pursuant to Section 14-1604.1(6)(b) of the Zoning Code’s Special Sign Controls, L & I was not prohibited from removing a sign that had been determined to be a public nuisance or unlawfully in existence under any other provision of the Zoning Code. (Section 14-1604.1(6)(b), R.R. at 1137a.) However, the ZBA determined that the issue before it was whether the sign face could be converted to digital, not whether the entire sign should be removed; therefore, this provision did not apply in this case. Moreover, the Special Sign Controls did not require L & I to consider whether a sign is a public nuisance, but just simply provided that L & I was not prohibited from removing a sign if it is determined that it is a public nuisance or unlawfully in existence. (COL ¶ 6.) Finally, the ZBA pointed out that the sign at issue is legal and, therefore, not “unlawfully in existence.” (COL ¶ 6.)
The ZBA further accepted Dahal’s testimony as credible, with respect to “sign area,” and found that there was no evidence in the record to support Objectors’ argument that the depth of the sign would change. (COL ¶ 7.) Accordingly, the ZBA determined that Objectors failed to present sufficient evidence of irregularity by L & I; therefore, they did not meet their burden of proof. (COL ¶ 8.) The ZBA determined that L & I performed its duties properly and took the steps necessary to issue a valid Permit. (COL ¶ 9.) As such, the ZBA concluded that Objectors’ claim of error was unfounded. (COL ¶ 9.)
B. Objectors’ Appeal to Trial Court
Objectors appealed to the trial court. The City filed a brief in opposition to Objectors’ appeal wherein the City only addressed the merits of Objectors’ appeal. Steen intervened and filed a brief addressing both the merits and whether Objectors *1220had standing to challenge the issuance of the Permit; however,.the trial court did not address the standing issue. The trial court concluded that there was no abuse, of discretion by the ZBA in granting - the Permit for the sign conversion. The trial court stated:
Upon examination- of the record, the evidence reflects that the property at issue was zoned G-2 Industrial and all surrounding properties are zoned G-2. Raising the height or changing the .area of the signs are the only alterations prohibited; the Code does not prohibit all structural changes. Although a sign with a digitally changing face may not be permitted within 500 feet of a residential district, the district in the instant case is not zoned residential, but rather G-2 industrial, and was so zoned upon the construction of the sign. The sign change was authorized by an over-the-counter permit issued by L & I as required by the Zoning Code. No code violations were committed.
(Trial Ct. Op. at 9 (bold emphasis added) (citations omitted).) Accordingly, the trial court denied Objectors’ appeal of the ZBA’s Decision. This appeal by Objectors followed.10
II. DISCUSSION
A. Standing
Preliminarily, we address the City’s and Steeh’s contention that Objectors lacked standing to challenge the issuance of the Permit. The City and Steen argue that Objectors were not aggrieved because they did not show a substantial, direct, and immediate interest in the issuance of the Permit. In response, Objectors assert that the City and Steen did not preserve any objections to standing before the ZBA and, even if a challenge was preserved, each of the Objectors showed they have standing to challenge the issuance of the Permit.
In order to have standing to appeal a determination of the ZBA, an appellant must demonstrate that he or she is an “aggrieved person.” Spahn v. Philadelphia Zoning Board of Adjustment, 602 Pa. 83, 977 A.2d 1132, 1149-50 (2009). For a party to be “aggrieved,” the party must “show an interest that is substantial, direct, and immediate.” Id. at 1151 (citing William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269, 280 (1975)). For an interest to qualify as “substantial, there must be some discernible effect on some interest other than the abstract interest all citizens have in the outcome of the proceedings.” Id.; see also William Penn, 346 A.2d at 280-81 (noting that “it is not sufficient for the person claiming to be ‘aggrieved’ to assert the common interest of all citizens in procuring obedience to the law”). An interest is direct where the party demonstrates “some causation of harm to his interest.” Spahn, 977 A.2d at 1151. In order for an interest to be considered “immediate, there must be a causal connection between the action complained of and the injury to the person challenging it.” Id. Therefore, to meet the three requirements for an aggrieved party, the party must demonstrate that the challenged action personally harms his or her interest in a way that is greater'than that of another citizen. Id. at 1151-52. In Society Created to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board of Adjustment of City of Philadelphia, 951 A.2d 398 (Pa.Cmwlth.2008), aff'd Spahn, 977 A.2d at 1152, a case that was later consolidated with Spahn, we determined that a party in a zoning case may establish he is aggrieved by either demonstrating that he will be particularly *1221harmed by or lives in the “immediate vicinity” of a subject property. SCRUB, 951 A.2d at 404.
Here, regardless of whether an objection to standing before the ZBA was preserved,11 because property owned by Objector Chinese Christian Church is located within the immediate vicinity of the Property upon which the sign is located, the Chinese Christian Church has standing to object to the issuance of the Permit. The record shows that the Chinese Christian Church is located a short distance from the sign and, if the sign is converted to digital, the light therefrom will shine directly onto the church building and into the skylight located on the roof. (Hr’g Tr. at 48, September 12, 2012, R.R. at 225a; Hr’g Tr. at 14-15, December 12,2012, R.R. at 71a; Photograph, R.R. at 842a; Written Testimony of John Chin, Executive Director of Philadelphia Chinatown Development Corporation, R.R. at 65a.) Thus, the proximity of the Chinese Christian Church to the sign is “sufficient to establish a perceivable adverse impact.”12 SCRUB, 951 A.2d at 404.
B. , Merits
In support of this appeal,13 Objectors raise several issues;14 however, the crux of Objectors’ appeal is that L & I erred by issuing the Permit, as a matter of right, to convert the sign at issue here to digital because: (1) the sign is not legal or exists unlawfully;. (2) L & I did not take into consideration that the conversion of the sign to digital will require structural changes to the sign and its supporting components; (3) L & I improperly relied upon the May 10, 2007 L & I Memorandum; (4) the conversion violates the Zoning Code’s lighting provisions; (5) the conversion violates state and federal law; and (6) the conversion will be a public nuisance. *1222Objectors also argue that the trial court erred by not taking additional evidence or remanding to the ZBA for further hearings. We first address whether the sign at issue is a legal or lawful sign.
i. Whether the sign is legal
Objectors argue that because of the sign’s location, it is a prohibited sign and subject to the Special Sign Controls for the area surrounding the Vine Street Parkway set forth in Section 14-1604.1 of-the Zoning Code. Objectors argue further that the 2007 Consent Order is not binding on Objectors because there was no public proceeding where they were provided notice and an opportunity to be heard.15 Objectors assert that it is also not binding on the City because the provisions of the 2007 Consent Order have not been enacted into law by City Council and the City Solicitor cannot bind the City through a litigation settlement or private agreement.
A consent decree or order “has a [r]es judicata effect, binding the parties with the same force and effect as a final decree rendered after a full hearing upon the merits.” Pennsylvania Human Relations Commission v. Graybill, 482 Pa. 143, 393 A.2d 420, 422 (1978). Therefore, because the City was a party to the 2007 Consent Order, it is binding on the City regardless of whether the provisions contained therein have been enacted into law by City Council. In. addition, absent fraud, accident or mistake, neither the ZBA, the trial court; nor this Court has the power or authority to modify or overturn the terms of the 2007 Consent Order. Id. Accordingly, the 2007 Consent Order is not subject to a collateral attack by Objectors in zoning proceedings. Id.
The 2007 Consent Order settled two pending actions in the trial court. (2007 Consent Order, R.R. at 298a.) The pending action relevant to the present matter concerned the “lawfulness of two outdoor advertising sign structures” owned by Steen, including the sign at issue here. (2007 Consent Order, R.R. at 298a.) In the 2007 Consent Order, the City and Steen agreed that the sign was “built in compliance with all applicable Off-Premise Outdoor Advertising Sign provisions of the Philadelphia Zoning Code and all applicable City of Philadelphia laws and regulations at the time [the] sign was built and subsequently modified by Steen.... and that the [sign is] lawful in all respects.” (2007 Consent Order, R.R. at 299a-300a.) Accordingly, the sign at issue in this matter is legally permitted and lawfully in existence. (December 17, 2007 Memorandum, R.R. at 297a.) Moreover, there is no evidence in the record to support a finding that, at the time Steen applied for the Permit, the sign no longer complied with the Zoning Code or any other applicable law or regulation promulgated by the City such . that the sign’s status would have changed from lawfully permitted to unlawfully in existence. Therefore, not only is the 2007 Consent Order controlling as to the legality of the sign, as the ZBA determined, because the- sign is legal pursuant to the 2007 Consent Order, the Special Sign Controls governing the removal of prohibited signs in the area of the Vine Street Parkway are not applicable to the *1223issue of whether L&I properly issued the Permit in this matter.
ii. Whether the conversion requires structural changes to the sign
Having determined that the sign at issue here is legal and lawfully in existence, we turn to the issue of whether L & I erred by issuing the Permit without considering whether the conversion of the sign to digital will require structural changes to the sign and its supporting components. In support of this issue, Objectors advance several arguments.
First, Objectors contend that there is no doubt, based on the evidence they presented, that changing the sign to digital will require that the sign, frame, and support system undergo dramatic changes. Thus, Objectors argue that the Permit was erroneously issued without requiring construction plans. Objectors argue further that the ZBA abused its discretion or erred by denying the subpoena to compel the attendance of a Steen representative at the hearings to testify regarding the structural details of the conversion, including what changes in depth and weight would be required to complete the conversion.
The Permit that was issued in this matter was a zoning permit to use the Property .for a digital outdoor advertising sign. L&I issued the zoning Permit based on the legality of the sign and the provisions of the Zoning Code in existence in March 2012. Dahal, L & I’s plan examiner, testified that she reviewed the Permit application and issued the Permit, as of right, because the sign was a legally permitted sign and the conversion of the sign face from static to digital did not violate the relevant provisions of the Zoning Code. (FOF ¶¶ 13-14.) Dahal testified further that the zoning administrator does not receive or need to receive technical plans regarding the construction required to convert a sign because the office within L & I that issues building permits will decide the impact of the conversion on the sign’s structure. (FOF ¶ 15.) Dahal’s testimony is supported by the City’s Building Construction and Occupancy Code (Building Code) found in Title 4 of the Philadelphia Code.
Pursuant to Chapter 3 of Subcode Á of the Building Code, known as the Philadelphia Administrative Codé, a property owner must file an application with L' & I for a building permit in order to, inter alia,. modify or improve an existing structure, such as a sign. Subcode A, Section A-301.1.1. The application must include construction documents that indicate the location, nature and extent of the work proposed, and adequate details of the structural, mechanical and electrical work that will be required. Subcode A, Sections A-301.6, A-305.1. In addition, an applicant for a building permit must secure a zoning permit. Subcode A, Section A~ 301.1.5. Any activity for which a building permit is required “shall not, commence without a permit being issued.” Subcode A, Section A-301.1, Based on Dahal’s credible testimony as to the procedures for issuing zoning permits and the foregoing provisions of the City’s Building Code, L&I did not err by not requiring Steen to submit construction plans when considering whether to issue the Permit in this matter.
Moreover, the evidence presented by Objectors does not support a finding that the conversion will require structural changes to the sign. Before the ZBA, Objectors submitted the testimony of Diemer, a lighting expert, to show that converting the sign to digital would require structural changes. Diemer’testified that, in order to convert the existing sign face to- digital, the sign face would need to be larger and heavier and the sign would need to be thicker. (FOF ¶ 23.) However, the ZBA did not find Diemer credible. *1224Such a determination is well within the province of the ZBA. See Nettleton v. Zoning Board of Adjustment of the City of Pittsburgh, 574 Pa. 45, 828 A.2d 1033, 1041 n. 10 (2003) (stating that the ZBA “as factfinder is the sole judge of credibility and conflict in the testimony and has the power to reject even uncontradicted testimony that the [ZBA] finds to be lacking in credibility”). The ZBA determined that there was no record evidence to 'support Objectors’ contentions that the depth of the sign would change if the sign was converted to digital. (COL ¶ 7.)
Accordingly, because Steen’s application requested a zoning permit, and not a building permit, the determination of whether the conversion would result in structural changes to the sign was not an issue for consideration by L & I- in issuing the Permit.16 Thus, L & I did not err by issuing the Permit without requiring construction plans and the ZBA did not abuse its discretion by not allowing Objectors to subpoena a representative from Steen to testify regarding how the conversion would affect the structure of the sign. The Permit was issued" on thé assumption that no structural changes to" the sign were necessary; if that assumption turns out to be incorrect, arguably a new Permit would need to be requested.
■ Next, notwithstanding the fact that L & I was not required to consider structural changes or require construction ■ plans when issuing the Permit, Objectors argue that this Court’s precedent required that the ZBA find, as a matter of law, that a conversion to a digital sign ,is not a mere “sign face” - change and involves structural changes to all aspects of an outdoor advertising sign. Objectors, argue that this Court held, in both, Lamar Advertising Co. v. The Zoning Hearing Board of the Municipality of Monroeville, 939 A.2d 994 (Pa.Cmwlth.2007) (Lamar I), and Lamar Advantage GP Co. v. Zoning Hearing Board of Adjustment of the City of Pittsburgh, 997 A.2d 423 (Pa.Cmwlth.2010) (Lamar II), that the conversion of a sign to digital was not a mere change in the sign face, but was a structural change. Although Objectors recognize that the ordinances at issue in Lamar I and Lamar II are different than the relevant provisions of the Zoning Code at issue here, they argue that the point is the same — the components making up the sign are all part of a single system, which is structural. Objectors assert that this conclusion is supported by the September 27, 2013 L & I issued Code Bulletin of Information (September 2013 Code Bulletin) that effectively reverses the May 10, 2007 L & I Memorandum based on this Court’s decisions in Lamar I and Lamar II. Objectors contend that the September 2013 Code Bulletin states that “[converting a standard static display sign face to a digital display sign face necessarily involves [a] substantial alteration, reconstruction and conversion of the billboard structure.” (September 2013 Code Bulletin at 2, R.R. at 498a.) Objectors argue that, because this Court’s decisions in Lamar I (2008) and Lamar II (2010) were in effect before the Permit was issued in this case in March 2012, L & I’s reliance on the May 10, 2007 L & I Memorandum, December 17, 2007 Memorandum, and 2007 Consent Order was fundamentally flawed and incorrect as a matter of law; therefore, LSI erred by issuing the Permit as of right.
Objectors’ reliance on Lamar I, Lamar II, and the September 2013 Code Bulletin is misplaced. Our decisions Lamar I and Lamar II were not based upon the provisions of the Zoning Code, but instead in*1225terpreted the zoning ordinances of the Municipality of Monroeville and the City of Pittsburgh. ■ In addition, those cases dealt with non-conforming signs whereas, here, the sign is a legally permitted sign. Also, L & I’s September 2013 Code Bulletin governing “Conversion of Outdoor Advertising Signs to Digital Display” is inapplicable because it was issued in response to the 2012 and 2013 changes to the Zoning Code. (September 2013 Code Bulletin at 1, R.R. at 497a.) As stated previously, the Permit at issue in this matter was issued in March 2012, before the 2012 amendments to the Zoning Code took effect on August 22, 2012. Because of the 2012 amendments and the subsequent 2013 amendments, L & I issued the September 2013 Code Bulletin, which revisits when permits are required when converting an existing sign face to a digital display pursuant to the current Zoning Code. (September 2013 Code Bulletin at 1, R.R. at 497a.)< As concluded by L & I in the September 2013 Code Bulletin, the Zoning Code now includes a section adopted as 14-903, setting forth when signs require or do not require zoning permits. The September 2013 Code Bulletin reflects the distinction set forth in the current Zoning Code “between a sign face change, where structural or electrical additions are not involved, and digital conversion, which is not considered the equivalent of a content change on a sign face.” (September 2013 Code Bulletin at 2, R.R. at 498a.) There is no such distinction in the provisions of the Zoning Code that governed the March 2012 issuance of the Permit in this case. Thus, as previously stated, the Permit was issued on the assumption that no “structural or electrical additions” were involved* If such additions are involved, these provisions arguably would not apply and a new Permit would be necessary. ■
Accordingly, we conclude that the ZBA was not required to find at this time, as a matter of law, that the conversion of the sign at issue here to a' digital sign is a structural change.17 '
iii. Whether L & I improperly , relied upon the May 10, 2007 L & I Memorandum
Objectors argue that L & I improperly relied upon the May 10, 2007 L & I Memorandum when reviewing Steen’s application for the Permit to convert the sign at issue here to digital. Objectors assert that the May 10, 2007 L & I Memorandum was issued without any basis in the law by an L & I Commissioner. Objectors contend that, although the Commissioner states that she’ consulted the Law Department, she offers no specifics' as to whom she spoke with or the básis of the Law Department’s'opinion that a permit'to change a sign face from static to digital should be issued as of right. Objectors argue further that the May 10, 2007 L &,1 Memorandum was not.published as an L & I Code Bulletin of Information; thus, it has no binding force. Finally, Objectors assert that becausé the May 10, 2007 L & I Memorandum erroneously interprets the Zoning Code to mean that the conversion of the sign face from static to digital would not require structural changes, this Court may not give it deference.18
 . The City ancj L & I, as a department pf the City, are empowered to *1226interpret the City’s ordinances and formulate policy regarding how the ordinances should be implemented. See Department of Environmental Protection v. North American Refractories Company, 791 A.2d 461, 465 (Pa.Cmwlth.2002) (recognizing that administrative actors “possess authoritative interpretive powers” and are “more likely to develop the expertise relevant to assessing the effect of a particular regulatory interpretation” (citation and internal quotation marks omitted)). Moreover, due to changing circumstances or amendments to ordinances and regulations, the City may change its policies and interpretations of its laws. It is well-settled that some deference must be given to the interpretation of an ordinance by the entity that is charged with administering the ordinance and that courts cannot substitute judicial discretion for administrative discretion. As explained by our Supreme Court:
First, it is to be presumed that municipal officers properly act for the public good. Second, courts will not sit in review of municipal actions involving discretion, in the absence of proof of fraud, collusion, bad faith or arbitrary action equating an abuse of discretion. Third, on judicial review, courts, absent proof of fraud, collusion, bad faith or abuse of power, do not inquire into the Wisdom of municipal actions and Judicial discretion should not be substituted for Administrative discretion.
Weber v. City of Philadelphia, 437 Pa. 179, 262 A.2d 297, 299 (1970) (citations omitted).
At the time Steen submitted its application for the Permit in this matter, the duty and power to administer the provisions of the Zoning Code was vested in L & I and all applications for zoning permits were required to be filed with, and approved by, L & I. Sections 14-1702(1) and 14-1703 of the Zoning Code.19 Accordingly, L & I is the administrative actor within the City that has the expertise in the area of zoning and, as such, possesses authoritative interpretive powers to determine which provisions of the Zoning Code are relevant to permit applications and how those provisions should be interpreted. With respect to zoning permit applications to convert existing legally permitted signs to digital, L ■& I issued the May 10, 2007 L & I Memorandum, which sets forth the relevant provisions of the Zoning Code and how those provisions are to be interpreted. The fact that the May 10, 2007 L & I Memorandum was not published as a Code Bulletin is of no moment. Whether L & I’s interpretation of the Zoning Code is set forth in a memorandum or a Code Bulletin, deference must be given to L & I’s interpretation “absent proof of fraud, collusion, bad faith or abuse of power.” Weber, 262 A.2d at 299. There is no proof of fraud, collusion, bad faith, or abuse of power in the record in this matter.
Thus, we conclude that L & I did not improperly rely on the May 10, 2007 L & I Memorandum when determining whether to issue' the Permit to convert the sign at issue here to digital. Moreover, because we have previously determined that L & I was not required to consider' structural changes to the sign when reviewing Steen’s application for a Permit, we do not find Objectors’ argument persuasive that the May 10, 2007 L & I Memorandum erroneously interprets the Zoning Code.
iv. Whether the conversion violates the Zoning Code’s lighting provisions
Objectors argue that the conversion of the sign to digital violates the *1227lighting provisions set forth in Section 14-1604(8) of the Zoning Code. Section 14-1604(8) governed “Outdoor Advertising and Non-Accessory Advertising Controls” and provided as follows:
(8) Illuminated, Animated, Flashing, and Revolving Sign Regulations.
(a) Signs may be illuminated; provided, that the illumination shall be focused upon the sign itself, so as to prevent glare upon the surrounding areas.
(b) Flashing signs, signs with intermittent illumination, or signs with mechanically or electronically changing messages shall neither be erected within five hundred feet of any residential district, nor face any residential district within one thousand feet of the sign.
(c) Signs which revolve shall require a certificate from the Zoning Board of Adjustment.
(Section 14-1604(8), R.R. at 1132a.) Objectors assert that because there is no “or” after each subsection of Section 14-1604(8), each of the foregoing requirements must be met; however, the conversion violates subsection (a) because the illumination will not be focused on the-sign, but instead will project out onto the neighboring properties. Objectors argue that subsection (b) cannot be read as an exception to subsection (a) by simply making the sign flashing, intermittently illuminated, or electronically changing. Objectors contend that their lighting expert’s uncontradicted testimony was that the illumination of a digital sign does not focus on the sign itself as required by Section 14-1604(8) of the Zoning Code, but instead the light is focused outward and is much brighter than a conventional billboard.20 Objectors argue that L & I should have denied the Permit for this reason alone.
Section 14-1604(8) regulates four different types of signs: (1) illuminated; (2) animated; (3) flashing; and (4) revolving. Subsection (a) regulates illuminated signs and subsection (b) regulates “[flashing signs, signs with intermittent illumination, or signs with mechanically or electronically changing messages.” (Section 14-1604(8)(a), (b), R.R. at 1132a.) As stated above, Section 14-1604(8)(b) specifically provides that “signs with mechanically or electronically changing messages shall neither be erected within five hundred feet of any residential district, nor face any residential district within one thousand feet of the sign.” (Section 14 — 1604(8)(b), R.R. at 1132a.) Accordingly, when determining which sections of the Zoning Code were relevant to digital or electronic messages on outdoor advertising signs, L & I concluded that such signs must comply with Section 14-1604(8)(b) as subsection (b) specifically regulates signs with electronically changing messages. Given the provisions of Section 14-1604(8) that distinguish between different types of signs, we conclude that L & I’s interpretation was not erroneous.
v. Whether the conversion violates state and federal law
Objectors argue that outdoor advertising signs are governed and regulated in Pennsylvania via the Federal Beautification Act and Pennsylvania’s adoption thereof in its Outdoor Advertising Control Act of 197121 (Pennsylvania Outdoor Advertising Act). Objectors assert that the May 10, 2007 L & I Memorandum is a de facto regulation of such signs created via this private inter*1228nal memorandum between L & I and zoning officials. As such, it is an unauthorized regulation of outdoor advertising signs in contravention of the Federal Beautification Act and the Pennsylvania .Outdoor Advertising Act.
Objectors argue further-that the Pennsylvania Outdoor1 Advertising Act, and the regulations promulgated thereunder, prohibit intermittent lighting on outdoor advertising signs next to interstates and limited access highways. See Section 105(c)(3)(iv) of the Pennsylvania Outdoor Advertising Act, 36 P.S. § 2718.105(c)(3)(iv) (governing the criteria for size, spacing and lighting and prohibiting “[sjigns which contain, include or are illuminated by a flashing, intermittent, or moving light or lights”); 67 Pa.Code § 445.4(b)(3)(iv) (governing signs in zoned or unzoned commercial or industrial ai’eas and prohibiting “[sjigns which contain, include or are illuminated. by a flashing, intermittent or moving light or lights”). Objectors assert that digital signs create intermittent light and the May 10, 2007 L & I Memorandum concedes that digital signs create intermittent light. Thus, Objectors contend, issuing thé Permit in this case violated the Pennsylvania Outdoor Advertising Act. As further support for this argument, Objectors cite to Scenic Arizona v. City of Phoenix Board of Adjustment, 228 Ariz. 419, 268 P.3d 370 (App.Div. 1 2011), where the court held that an electronic billboard adjacent to Interstate 17 violated Arizona’s Beautification Act because the act specifically prohibited the use of intermittent lighting. Objectors note that the Arizona -legislature -changed its law in 2012-to permit intermittent lighting on electronic outdoor advertising signs; however, they contend that there is no such exception under the Pennsylvania Outdoor Advertising Act.
Although Objectors stated in their appeal to the ZBA that the issuance of the Permit violated the Federal Beautification Act, and also stated the same during the hearings before the ZBA, Objectors did not specifically mention or present any evidence regarding how or why the conversion would violate the Pennsylvania Outdoor Advertising Act. With respect to whether the conversion violated the Federal Beautification Act, Objectors simply stated, without specification, that a digital sign would result in a violation. (Hr’g Tr. at 45, December 12, 2012, R.R. at 78a.) Accordingly, the ZBA made no findings or conclusions as to what type of light would be emitted from the converted sign, whether the May 10, 2007 L & I Memo-, randum constituted a defacto regulation of outdoor advertising signs in violation of the Federal Beautification Act or the Pennsylvania Outdoor Advertising Act, whether L & I’s reliance on the May 10, 2007 L & I Memorandum in issuing the Permit violated federal or state law, or whether the converted sign would-violate the Pennsylvania Outdoor Advertising Act.22 Moreover, Objectors’ reliance on Scenic Arizona is misplaced. Although Arizona’s Beautification Act may have been similar to the Pennsylvania Outdoor Advertising Act, we are not bound by the Arizona court’s decision. Thus, we decline to address further Objectors’ arguments that the May 10, 2007 L & I Memorandum constitutes a de facto regulation and that the converted sign will violate federal and state law.
*1229vi. Whether the conversion of the sign to digital is a public nuisance
Objectors argue, that the ZBA had the authority to hear Objectors’ public nuisance claims because.the claims go to the welfare of the community. Objectors assert that the evidence shows that the conversion would be detrimental to the public as a whole and the ZBA erred by ignoring the vastly disparate impact .that a digital billboard burdens a community with in relation to a conventional billboard. Objectors contend that they presented overwhelming evidence proving- the, adverse impact a digital sign would have on the neighborhood.
As explained by this Court:
(1) A public nuisance is an unreasonable interference with a right common to the general public.
(2) Circumstances that may sustain a holding that an interference ivith a public right is unreasonable include the following:
(a) [w]hether the conduct involves a significant interference with the public health, the public safety, the public peace, the public comfort or the public convenience;
(b) whether the conduct is proscribed by a statute, ordinance or administrative regulation, or
(c) whether the conduct is of a continuing nature or has produced a permanent or long-lasting effect, and, as the actor knows ór has reason to know, has a significant effect upon .the public right.
Muehlieb v. City of Philadelphia, 133 Pa.Cmwlth. 133, 574 A.2d 1208, 1211 (1990) (quoting Restatement (Second) of Torts § 821B) (emphasis in original). Our review- of Objectors’ testimony reveals that the testimony was insufficient to prove that the conversion would be detrimental or have an adverse impact on the surrounding neighborhood. Because a building permit has not yet been issued, the type of digital sign that is going to be installed has not yet been determined. As such, there was no testimony or evidence regarding how bright the actual sign will be or that- the brightness of the sign will be adverse during the daytime, for example, when the neighboring school is-in session or when the Chinese Christian Church would be having services or other activities. There was also no evidence regarding how the sign would look; thus, testimony that it would be garish is speculation. Whilé a representative of the Post Brothers testified-that the light from the digital sign would shine into the bedrooms of apartments yet to be constructed, the representative offered no evidence to support her testimony. In short, Objectors’ testimony was based upon their own personal beliefs or their dislike -for digital signs in general.
Accordingly, the ZBA did not err by rejecting Objectors’ public nuisance claims at this point in the proceedings.
vii. Whether the trial court erred by not taking additional evidence or remanding to the ZBA for further hearings
Finally, Objectors argue that the record made before the ZBA was not full and complete; therefore, the trial court should have taken additional evidence or remanded to the ZBA for further hearings. ■ Objectors assert that the ZBA refused to require any action, plans on the new proposal and denied Objectors’ subpoena request for testimony by persons employed by Steen with the technical knowledge of how the sign would be. constructed. Objectors contend that Steen’s admission that it had nó plans to show how the conversion would change the sign’s structure should have cemented L & I’s failure to show that it acted properly in issuing the Permit.
*1230Upon review of the entire record in this matter, we conclude that a remand for further hearings is not warranted because the record was complete before the ZBA. The ZBA held two hearings during-which Objectors were able to present evidence to support the assertion that L & I should not have issued the Permit as of right. Objectors were given every opportunity to present their case. As we have determined previously, because L & I is not required to make a determination as to whether the conversion would require structural changes- when issuing a zoning permit, the ZBA did not abuse its discretion by not granting Objectors’ subpoena request. Moreover, it was well within the province of the ZBA to not accept the testimony of Diemer, Objectors’ lighting expert, with regard to how the structure or depth of the sign would change if the sign face is converted to digital. Nettleton, 828 A.2d at 1041 n. 10. Accordingly, there was no error by the trial court in not taking additional evidence or remanding to the ZBA for additional hearings. However, if structural changes are required to convert the sign to digital, a different inquiry would be necessary before the conversion is completed because this Permit does not appear to authorize such changes.
III. CONCLUSION
For the foregoing reasons, the trial court’s Order is affirmed.
Judge McGINLEY and Judge ' LEADBETTER did not participate in the decision in this case.

ORDER

NOW, June 17, 2015, the Order of the Court of Common Pleas of Philadelphia County, entered in the above-captioned matter, is hereby AFFIRMED. - • •

.Although the, organization Scenic Philadelphia is included in the caption and indicated that it joined Objectors’ brief, Scenic Philadelphia is hot named as an appellant in the , - Notice of Appeal.


. Steen owns the outdoor advertising sign at issue in this matter.


. The Zoning Code in effect at the time the Permit was issued was repealed and replaced, ■ effective August 22, 2012. All references to *1217the Zoning Code set forth in this opinion, are to the version in effect-in March 2012.


. Section 14-1604 of the Zoning Code governed "Outdoor Advertising and Non-Acces1 sory Advertising Controls.” (Section 14-1604, R.R. at 1131a-34a.) The primary purpose of this Section pf the Zoning Code was to impose special sign controls to provide "for the removal of unsightly, distracting [commercial] signs" within or in close proximity to residential neighborhoods, schools and neighborhood recreation facilities] and to set forth "the requirements for acceptable signage ... to promote traffic sáféty, protect views, minimize sign pollution and protect the historic, cultural, aesthetic, and economic vitality of the City of Philadelphia.” (Section 14-1604(l)(m), R.R. at 1131a.)


. Section 14-1604.1 :of the Zoning Code governed "Special Sign Controls for Area Surrounding the Vine Street Parkway and Benjamin Franklin Bridge Approach.” (Section 14-1604.1, R.R. at 1135a-38a.) The purpose of this Section of the Zoning Code was to impose special sign controls to provide for the removal of unsightly, distracting commercial signs and to set forth the requirements for acceptable signage to promote, inter alia, traffic safety and protect the historic, cultural and aesthetic vitality of the designated area. (Section 14-1604.1(m), R.R. at 1136a.) Section 14-1604.1(6) mandates that any existing sign that did .not conform to Section 14-1604.! be removed within five years, except for signs subject to the Federal Highway Beautification Act, 23 U.S.C.' §§ 101-170; or Pennsylvania's Outdoor Advertising Control Act, Act of December 15, 1971, P.L. 596, as amended, 36 P.S. §§ 2718.101-2718.115. (Section 14-1604. 1(6)(a), R.R. at 1137a.) Pursuant to Section 14-1604.1(6)(b), L & I was not prohibited from removing a sign at any time that had been determined to be a public nuisance or unlawfully in existence under any other provision- of the Zoning Code. (Section 14-1604. 1(6)(b), R.R. at 1137a.) Within the grace, period, a prohibited sign was required to be maintained in -good condition, but it could not be structurally altered so as to enlargé or. extend the area or height of the sign. (Section 14-1604.1(7), R.R. at 1137a.) Section-14-1604.1(8) prohibited the issuance of a permit for any sign which was subject to these provisions. (Section 14-1604.1(8), R.R. at 1137a-38a.)


. 23 U.S.C. §§ 101-170.


. Objectors also presented Alfred Borden as a lighting expert; however, the ZBA determined that he did not qualify as an expert. (FOF ¶ 19.) This determination is not at issue in this appeal.


. The Zoning Code defined "Sign Area” as follows:
The part of a sign which is measured for purposes of conformance to the various sign dimension provisions as set forth in this Title. The area of a sign shall include any lettering, copy and/or illustrations and any background created so as to distinguish the sign • and/or the message contained therein from the building or structure upon which the sign is located, provided that, the sign area of a free-standing sign shall include all elements of the sign structure, except any supporting columns, uprights or braces.
(Section 14-102, R.R. at 1127a.)


.Sections 14-1604(7) and (8) provided as follows:
(7) Sign Face Regulations. No more than two (2) sign faces or advertising messages shall be permitted on any one (1) lot; provided, that no more than one (1) sign support structure shall be permitted on any lot.
(8) Illuminated, Animated, Flashing, and Revolving Sign Regulations.
(a) Signs may be illuminated; provided, that the illumination shall be focused upon the sign itself, so as to prevent glare upon the surrounding areas.
(b) Flashing signs, signs with intermittent illumination, or signs with mechanically, or electronically changing messages shall neither be erected within five hundred feet of any residential district, nor face any residential district within one thousand feet of the sign.
(c) Signs which revolve shall require a certificate from the Zoning Board of Adjustment.
(Sections 14-1604(7) and (8), R.R, at 1132a.)


. The ZBA has filed with this Court a notice of non-participation in this matter.' Steen, as intervenor, has filed a brief with this Court in support of the trial court's Order. •.


. In reviewing the record in this matter, it is unclear whether Steen was able to intervene before the ZBA. The Board initially deferred ruling on whether Steen could intervene and eventually denied the motion at the end of the first hearing, after seeming' to allow Steen’s counsel to participate in the proceedings. (Hr’g Tr. at 2, 81, September 12, 2012, R.R. at 179a, 258a.) In its brief filed with this Court, Steen does' not state that it was not permitted to intervene and recites, in detail, its. participation during the ZBA hearings. Steen states that it and the City objected to the standing of all of the witnesses, but the objection was ignored by the ZBA. (Steen’s Br. at 4.) Steen does not, however', cite to where in the record it and the City made an objection to the standing of each of the Objectors. However, we need not resolve this question because we find that at least one Objector has standing.


. Because the Chinese Christian Church has standing and raised the issues before the ZBA, we need not address whether the other Objectors also have standing.


. Our review in a zoning case, where the trial court has taken no additional evidence, "is limited to determining whether the [ZBA] committed a manifest abuse of discretion or an error of law.” Valley View Civic Association v. Zoning Board of Adjustment, 501 Pa. 550, 462 A.2d 637, 639 (1983). The ZBA will be found to have "abused its discretion only if its findings are not supported by substantial evidence^] .., meanpng] such relevant evidence [that] a reasonable mind might accept as adequate to support a conclusion.” Id. 'at 640.


.The City and Steen contend that several of Objectors' issues have been waived because the issues were not preserved before the ZBA. It is well-settled that, where the trial court does not take additional evidence, a party waives any arguments which were not raised before the zoning hearing board. Society Created to Reduce Urban Blight v. The Zoning Board of Adjustment, 804 A.2d 116, 119 (Pa.Cmwlth.2002). "This approach ensures that the fact finder has a full opportunity to create a reviewable record on all issues.” Id. Because it is questionable whether some of the issues raised in this appeal were waived by Objectors, in the interest of fairness, we have restated the issues and will address each in turn.


. We note that Objectors do not argue that they were not aware of a proposed settlement or that they had no procedural opportunity to participate in the litigation that was settled by the 2007 Consent Order. See The Boeing Company v. Zoning Hearing Board of Ridley Township, 822 A.2d 153 (Pa.Cmwlth.2003) (holding that a non-party to a settlement agreement was bound thereby because it had notice of a proposed consent decree and a procedural opportunity to participate in the underlying litigation). Moreover, there was 'no such finding by the ZBA or the trial court.


. Because L & I was not required to consider structural changes to the sign as'a result of the conversion in issuing >the Permit, we need not address Objectors’ argument that the conversion cannot take place without a variance.


. Because we conclude that the ZBA was not required to find, as a matter of law, that the conversion of the sign to digital is a structural change, we will not consider Objectors’ argument that decisions by other jurisdictions support a finding that the conversion is a structural change.


. Objectors again argue, that the May 10, 2007 L & I Memoi-andum was superseded by this Court’s decisions in Lantar I and Lamar II. However, as stated previously, this Court's decisions in Lamar I and Lamar II. are not applicable to this matter.


. Under the current version of the Zoning Code, L, & I remains responsible for final action regarding zoning permits. Section 14-301(5)(b) of the Zoning Code (effective August 22, 2012).


. We note that Objectors presented the testimony of their lighting expert to the ZBA as support for their argument that the increased illumination from the converted sign would be a public nuisance.


. Act of December 15, 1971, P.L. 596, as . amended, 36 P.S. §§ 2718.101-2718.115.


. We note that, pursuant to the regulations promulgated under-the Pennsylvania Outdoor Advertising Act, an annual permit issued by the Department of Transportation is required for signs regulated under the statute, including signs in commercial and industrial zones, unless "the local political subdivision has a legally established and operating procedure for issuing the permits.” 67 Pa.Code § 445.6(a)(4).


. Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10912.